Citation Nr: 1624003	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression, prior to April 4, 2012, and in excess of 70 percent beginning on April 4, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 4, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, granted service connection for depression and assigned a 10 percent rating, effective August 28, 2008, and denied a TDIU rating.

The appeal was subsequently transferred to the Regional Office in Montgomery, Alabama.

In an October 2012 rating decision, the RO granted an effective date for the depression of November 12, 2001 and increased the evaluation for depression to 30 percent prior to April 4, 2012, and 70 percent from April 4, 2012.  The RO also granted a TDIU rating effective April 4, 2012.

A February 2015 rating decision, in part, proposed to discontinue entitlement to TDIU for failure to return VA Form 21-4140, Employment Questionnaire, dated December 5, 2013.  The rating decision is not a final rating decision and the Veteran subsequently sent in VA Form 21-4140.  

A review of the Virtual and VA and VBMS electronic claims files reveal additional VA treatment records and a July 2014 Appellate Brief.

In September 2014, the Board remanded the appeal for further development.

The appeal is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014).

The Veteran reported recent treatment at the North Alabama Counseling Center since January 2009 and treatment at a VA outpatient clinic in March 2015.  Any outstanding VA or private psychiatric treatment records should be obtained.

The Veteran applied for VA vocational rehabilitation.  The claims file is devoid of vocational rehabilitation records.  These records must be associated with the claims file on remand.

As the Veteran's claim for a TDIU is inextricably intertwined with his other claims, it is also being remanded for further consideration and development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Birmingham VA Medical Center and related outpatient clinics dated from March 2015 to the present.   

2.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA, to include records from the North Alabama Counseling Center.  Obtain any records for which the Veteran signs a release.

3.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder and associate it with his electronic claims folder (VBMS).

4.  After review of the newly received evidence, conduct any other necessary development.

5.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


